FILED:   September 2, 1998

                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 97-6487
                            (CR-91-312)



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus


BYRON KEITH COLLINS,

                                            Defendant - Appellant.



                             O R D E R



         Appellant has filed a petition for rehearing.           The

government has filed a response indicating no objection.

         The Court grants the petition for rehearing, vacates the

prior decision, and remands for further proceedings.

         Entered at the direction of Judge Hamilton with the

concurrence of Judge Wilkins and Senior Judge Phillips.

                               For the Court


                                    /s/ Patricia S. Connor

                                          Clerk
Rehearing granted, September 2, 1998 for limited purpose of amending opinion




                                   UNPUBLISHED
                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT



                                   No. 97-6487



     UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

               versus


     BYRON KEITH COLLINS,

                                                   Defendant - Appellant.



     Appeal from the United States District Court for the District of
     South Carolina, at Columbia.    Charles E. Simons, Jr., Senior
     District Judge. (CR-91-312, CA-96-686-3-6)


     Submitted:   April 16, 1998                 Decided:   April 28, 1998


     Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
     Circuit Judge.


     Dismissed by unpublished per curiam opinion.


     Joyce Farr Cheeks, Columbia, South Carolina, for Appellant. David
     Jarlath Slattery, Assistant United States Attorney, Robert Claude
     Jendron, Jr., Assistant United States Attorney, Columbia, South
     Carolina, for Appellee.


     Unpublished opinions are not binding precedent in this circuit.
     See Local Rule 36(c).



                                        2
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Collins, Nos. CR-91-312; CA-96-686-3-6
(D.S.C. Feb. 27, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                3